Exhibit 99.1 PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR 2010 · Revenues were $20.5 million for the fourth quarter of 2010 and $77.5 million for the full year 2010. · Operating income was $10.9 million for the fourth quarter of 2010 and $40.0 million for the full year 2010. · GAAP diluted earnings per share was $0.10 for the fourth quarter of 2010 and $0.34 for the full year 2010.Non-GAAP diluted earnings per share was $0.09 for the fourth quarter of 2010 and $0.33 for the full year 2010. NEW YORK, NEW YORK, February 8, 2011 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following GAAP and non-GAAP basic and diluted net income and earnings per share for the three and twelve months ended December31, 2010 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended December31, For the Three Months Ended December31, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ 1 GAAP Basis Non-GAAP Basis For the Twelve Months Ended December31, For the Twelve Months Ended December31, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ Our results for the periods ended December31, 2010 and 2009 include adjustments related to our tax receivable agreement and the associated liability to selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted net income per share were $6.0 million and $0.09, respectively, for the three months ended December31, 2010, and $5.3 million and $0.08, respectively, for the three months ended December31, 2009.Non-GAAP diluted net income and non-GAAP diluted net income per share were $21.7 million and $0.33, respectively, for the year ended December31, 2010, and $17.0 million and $0.26, respectively, for the year ended December31, 2009.GAAP and non-GAAP net income for diluted earnings per share generally assumes all operating company membership units are converted into Company stock at the beginning of the reporting period and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.We believe non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. 2 Assets Under Management (unaudited) ($ billions) Three Months Ended Twelve Months Ended December31, September30, December31, December31, December31, Institutional Accounts Beginning of Period Assets $ Inflows Outflows ) Net Flows Market Appreciation End of Period Assets $ Retail Accounts Beginning of Period Assets $ Inflows Outflows ) Net Flows ) Market Appreciation End of Period Assets $ Total Beginning of Period Assets $ Inflows Outflows ) Net Flows ) Market Appreciation End of Period Assets $ 3 Financial Discussion Revenue (unaudited) ($ millions) Three Months Ended December31, September30, December31, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Twelve Months Ended December31, December31, Institutional Accounts $ $ Retail Accounts Total $ $ Revenues were $20.5 million for the fourth quarter of 2010, increasing 12.0% from $18.3 million for the fourth quarter of 2009, and increasing 10.8% from $18.5 million for the third quarter of 2010.For the year ended December31, 2010, revenues were $77.5 million, increasing 23.0% from $63.0 million for the year ended December31, 2009. Average assets under management for the fourth quarter of 2010 was $14.8 billion, increasing 6.5% from $13.9 billion for the fourth quarter of 2009, and increasing 8.8% from $13.6 billion for the third quarter of 2010.Average assets under management for the year ended December31, 2010 was $14.3 billion, increasing 25.4% from $11.4 billion for the year ended December31, 2009. The weighted average fee rate was 0.555% for the fourth quarter of 2010, increasing from 0.526% and 0.544% for the fourth quarter of 2009 and the third quarter of 2010, respectively.The increase from the fourth quarter of 2009 was primarily due to a shift in asset mix towards our institutional accounts and the expiration of the temporary, voluntary partial fee waiver on the John Hancock Classic Value Fund, which ended in May 2010.Institutional accounts comprised 80.1% of total assets under management as of December31, 2010, increasing from 74.8% as of December31, 2009, and from 79.0% as of September30, 2010. Performance fee revenue recognized in the fourth quarter of 2010 also contributed slightly to the increase in the aggregate weighted average fee rate relative to that of 2009, which included no such revenues.The increase in the aggregate weighted average fee rate in the fourth quarter of 2010 compared to that of the third quarter of 2010 was mainly due to the performance fee revenue recognized in the fourth quarter of 2010.No performance fees were recognized in the third quarter of 2010.This increase in aggregate weighted average fee rate was also partially a result of the shift in asset mix noted above. 4 The weighted average fee rate for institutional accounts was 0.596% for the fourth quarter of 2010, increasing from 0.587% for the fourth quarter of 2009, and from 0.589% for the third quarter of 2010.The year-over-year and third quarter of 2010 to fourth quarter of 2010 increases were primarily due to the performance fee revenues recognized in the fourth quarter of 2010 that were not replicated earlier. The weighted average fee rate for retail accounts increased to 0.396% for the fourth quarter of 2010, from 0.350% for the fourth quarter of 2009, and from 0.389% for the third quarter of 2010.The year-over-year increase was due to the expiration of the temporary, voluntary partial fee waiver on the John Hancock Classic Value Fund noted above and the timing of asset flows in our retail accounts.The increase from the third quarter of 2010 to the fourth quarter of 2010 was due to the timing of asset flows into our retail accounts. Total operating expenses were $9.6 million in the fourth quarter of 2010, compared to $8.7 million in the fourth quarter of 2009, and $9.2 million in the third quarter of 2010.Operating expenses for the year ended December31, 2010 were $37.6 million, an increase of $4.3 million, or 12.9%, from $33.3 million for the year ended December31, 2009.The year-over-year increase in operating expenses was primarily due to increases in employee headcount and discretionary bonus accruals. As of December31, 2010, employee headcount was 70, up from 67 at December31, 2009 and down from 71 at September30, 2010. Operating margin was 53.2% for the fourth quarter of 2010, compared to 52.7% for the fourth quarter of 2009, and 50.3% for the third quarter of 2010.For the year ended December31, 2010, the operating margin was 51.6%, compared to 47.3% for the year ended December31, 2009. Other income/(expense) was an expense of $1.4 million for the fourth quarter of 2010, an expense of $0.2 million for the fourth quarter of 2009, and an expense of $1.1 million for the third quarter of 2010.Other income/(expense) includes the net realized and unrealized gains recognized by the Company on its direct investments in third-party mutual funds, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.These realized and unrealized gains associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.Fourth quarter 2010 other income/(expense) also included expenses of $1.7 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated expenses of $0.1 million and $1.7 million in the fourth quarter of 2009 and third quarter of 2010, respectively.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: 5 Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended December31, September30, December31, Interest and Dividend Income $
